Citation Nr: 1760900	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-42 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The Veteran served on active duty from June 1963 to June 1965 and from August 1965 to August 1969.

This appeal comes before the Board of Veteran's Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the appeal currently resides with the New York, New York, RO.

In April 2017, the Board remanded this appeal for further development.


FINDINGS OF FACT

1.	For the entire appeal period, the Veteran's left knee posttraumatic osteoarthritis has, at worst, been limited to flexion to 120 degrees and extension to 10 degrees, and any additional loss of function due to pain, fatigue, or difficulty standing or walking for long periods of time has not resulted in additional loss of range of motion.

2.	For the entire appeal period, the Veteran's left knee posttraumatic osteoarthritis has manifested as moderate, but not severe, instability of the left knee.


CONCLUSIONS OF LAW

1.	The criteria for a non-initial evaluation in excess of 10 percent for left knee osteoarthritis and for range of motion limitations on extension of the left knee have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2017).

2.	For the entire appeal period, the criteria for a non-initial evaluation for moderate, but not severe, impairment with recurrent subluxation or lateral instability of the left knee have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.156.  Those duties have been satisfied here.

A December 2012 letter satisfied VA's duty to notify.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter notified the Veteran of what evidence he was responsible for compiling, what evidence VA would compile on his behalf, what evidence was necessary to substantiate his claim for a non-initial increased rating.  Thus, nothing more is required here.  See id. at 187-88.

VA also afforded the Veteran adequate assistance to develop his claim.  His service and post-service treatment records have been obtained and associated with his claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any outstanding evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran received a VA examination in February 2013.  In April 2017, the Board deemed that opinion inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2016) and remanded this matter to obtain a new VA examination.  VA provided the Veteran with a VA medical examination in July 2017.  The VA examiner reviewed the Veteran's claims file and medical records, physically examined the Veteran, considered his complaints, provided a report of his symptoms, and provided opinions supported by rationales.  The VA examiner also noted evidence of pain on passive motion, and evaluated and measured range of motion for the Veteran's opposing knee to determine that it was normal as of the examination date.  The Board deems the July 2017 VA examination adequate for adjudication purposes.  Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, all remand instructions issued by the Board have been substantially complied with, and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of this appeal.

II.	Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civilian occupations resulting from such diseases and injuries, and the residual conditions.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  Id. § 4.3.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  Id. § 4.31.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017).

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A veteran's entire history is reviewed when making a disability determination. 38 C.F.R. § 4.1 (2017).  However, the present level of the disability is of primary concern where the issue is entitlement to an increase in the rating for a disability for which service connection has already been established.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under DC 5257, a 10 percent rating is warranted for slight impairment of a knee due to recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate impairment of a knee due to recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe impairment of a knee due to recurrent subluxation or lateral instability.  The words "slight", "moderate," and "severe" as used in DC 5257 do not lend themselves to formulaic application.  Rather, the Board must evaluate all of the evidence in light of the established policies of VA to arrive at a conclusion that is "equitable and just."  38 C.F.R. § 4.6 (2017).

Under DC 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5010, arthritis due to trauma is evaluated as degenerative arthritis under DC 5003, which provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is applicable to each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Normal range of motion for the knee is defined as flexion, 0 degrees to 140 degrees; and extension, 140 degrees to 0 degrees.  38 C.F.R. § 4.71, Plate II (2017).  

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and extension of the knee.  Under DC 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating; to 30 degrees warrants a 20 percent rating; and to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or non-compensable rating; to 10 degrees warrants a 10 percent rating; to 15 degrees warrants a 20 percent rating; to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating; and to 45 degrees warrants a 50 percent rating. 

Additionally, VA General Counsel has held that a veteran who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under diagnostic codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98, (1998).  VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  Moreover, an evaluation of a knee disability under diagnostic codes 5260 or 5261 does not preclude a separate evaluation under diagnostic codes 5257, 5258, or 5259.  See Lyles v. Shulkin, No. 16-0994, --- Vet. App. ---, 2017 U.S. App. Vet. Claims LEXIS 1704, at *7 (Nov. 29, 2017).

The Veteran is currently separately rated as 10 percent disabling each under Diagnostic Codes 5003-5260 for instability and 5262 for limitation of motion.  He seeks a higher disability rating.  

At the outset, the Board notes that, as above, in the prior Board remand the February 2013 VA examination was deemed inadequate for rating purposes.  As such, the Board will not consider the findings therein in the analysis below.  

Private treatment records from February 2013 record the Veteran's reports of pain on motion and with palpation.  They also record his reports of episodes of buckling and instability.  On examination, the Veteran's physician identified swelling and effusion in the left knee.  Neither redness nor warmth was observed on examination, and there was no evidence of semilunar cartilage dislocation.  The Veteran was informed of the risks and outcomes for knee surgery, prescribed a patella-femoral knee brace, and referred for a magnetic resonance imaging (MRI) examination.

The Veteran underwent an MRI examination in March 2013.  The MRI revealed (i) no meniscal tears, (ii) an intact, though attenuated, anterior cruciate ligament (ACL), (iii) mild tricompartimental degenerative changes with cartilage fissuring noted on the median ridge of the patella, and (iv) prominence of the quadriceps fat pad.  The MRI also identified fluid in the joint that was likely physiologic.

The Veteran received follow-up care subsequent to the MRI in September 2013.  The Veteran reported that his symptoms were largely unchanged from those reported in February of 2013.  The examination identified tenderness on palpation, limited range of motion, and crepitus.  The treatment records did not provide a measurement for the Veteran's limited range of motion and did not indicate if the limitation was on flexion or extension.  The Veteran's treating physician advised him to continue to use the knee brace and prescribed orthovisc injections.  The Veteran's treating physician also discussed surgical options with the Veteran.

In December 2013, the Veteran received follow-up care during three visits that were roughly a week apart.  Treatment records for that care record the Veteran reporting symptoms that were unchanged from February 2013 and September 2013, and orthovisc injections in the Veteran's left knee during each of the three sessions.

In March 2016, the Veteran received medical care for complaints about right knee buckling.  As part of those visits, his treating physician also examined his left knee.  Those examinations reported normal left knee function with full range of motion, no tenderness on palpation, and intact ligamentous structures.

The Veteran received a VA examination in July 2017.  For the reasons discussed above, that examination is adequate to adjudicate the issue on appeal.  The Veteran reported left knee pain and sensations of looseness that had grown worse over time.  The Veteran reported that his knee gave way or buckled at times, and the pain grew worse with prolonged standing, walking short distances, and going up or down steps.  The Veteran reported that pain prevented him from walking longer distances or kneeling.  The VA examiner performed range of motion tests on both the right and left knees.  Tests for the right knee were normal and showed no limitations of range of motion.  Tests of the left knee showed flexion of 10 to 120 degrees and extension of 120 to 10 degrees.  The left knee was painful on weight bearing and palpation, and pain and fatigue limited the functional ability of the left knee with repeated use without further limiting the Veteran's range of motion.  Strength tests for the right knee were normal, and strength tests for the left knee showed reduced strength on flexion (4/5) and extension (4/5) that the VA examiner attributed to the Veteran's posttraumatic osteoarthritis.  Joint stability tests on the right and left knee were normal, though the VA examiner attributed the Veteran's complaints about his knee giving way to his in-service March 1964 meniscal tear and surgery.  The VA examiner recorded the Veteran's regular use of a cane.  The Veteran's VA examination included an x-ray examination of the Veteran's left knee that identified mild degenerative arthritis and found no evidence of acute fracture, dislocation, effusion, or radiopaque foreign bodies.  The VA examiner found no evidence of pain on passive range of motion testing or with non-weight bearing use.

Evaluation under DC 5257

The Board concludes that at all times relevant to this appeal, the Veteran has met the criteria for a rating of 20 percent, but not more, for moderate lateral instability of the left knee under DC 5257.  The Board finds that evaluation is warranted based on the Veteran's lay statements regarding perceived looseness and instability of his left knee and his consistent reports that his left knee buckled from time to time.  The Veteran is competent to report those symptoms, and the Board finds the Veteran's lay statements credible and probative of left knee instability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's regular use of assistive devices to address knee instability further support evaluating his left knee instability as moderate under DC 5257.  The Veteran reported that he regularly used a cane-often to ascend and descend stairs-due to buckling in the knee.  The Veteran's private physician also prescribed a knee brace for the left knee in February 2013 and advised the Veteran to continue to use that brace in at least one subsequent visit in September 2013.  Moreover, the July 2017 VA examination identified reduced muscle strength on flexion and extension of the left knee attributable to the Veteran's service-connected disability.  See 38 C.F.R. § 4.7.

A rating of 30 percent for severe knee instability is not warranted.  The Veteran reported that his left knee gives way from time to time; however, the record does not address the severity of the buckling or whether buckling of the left knee causes the Veteran to stumble or fall.  Moreover, the medical evidence of record-though not required by DC 5257 to demonstrate severe knee instability-weighs against an evaluation in excess of 20 percent.  A March 2013 MRI examination showed that the Veteran's left ACL was attenuated, likely due to prior injury; however, that attenuation did not manifest as instability observable via Lachman tests.  A March 2016 evaluation of the Veteran's left knee by one of the Veteran's treating physicians observed that all ligamentous structures in the left knee were intact.  The VA examiner performed a series of tests to evaluate the ACL, posterior cruciate ligament, medial instability, and lateral instability; each of those tests yielded normal results.  Those findings of no instability in the Veteran's left knee weigh against a rating of 30 percent for severe left knee instability.

Adding an evaluation of the Veteran's left knee disability under DC 5257 does not violate 38 C.F.R. § 4.14.  Where a left knee disability includes instability and limitations in range of motion, a veteran may be evaluated under both DC 5257 and DC 5003.  VAOPGCPREC 23-97, ("A claimant who has arthritis and instability of the knee may be rated separately under diagnostic codes 5003 and 5257.").  Here, the Veteran's left knee disability manifests with moderate instability and arthritis accompanied by limitations in his range of motion, and evaluating that disability under both diagnostic codes is permissible.

Evaluation under DC 5003

At all times during the appeal, the Veteran has met the criteria for a 10 percent evaluation, but not more, under 5003-5260, based on his service-connected left knee posttraumatic arthritis accompanied with non-compensable limitation of flexion under DC 5260, swelling, and satisfactory evidence of painful motion.  See 38 C.F.R. § 4.59.  The preponderance of the evidence shows that the limitation of flexion for the Veteran's left knee is not compensable under DC 5260 for the entire appeals period:  Private treatment records note a loss of range of motion without providing specific measurements for flexion or extension.  The July 2017 VA examination documents left knee flexion limited to 120 degrees.  While a 20 degree loss in range of motion on flexion is not compensable under 5260, it provides for an evaluation of 10 percent, but no more, under DC 5003-5260.

A 20 percent evaluation pursuant to 5003 is not warranted.  The Veteran has limited range of motion, and his service-connected posttraumatic osteoarthritis does not involve two or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  The Board further notes that the Veteran's use of a cane is not considered to be "equivalent to incapacitation."  See Holland v. Brown, 6 Vet App. 443 (1994).  Accordingly, the Board finds that a 10 percent rating, but not more, is warranted under DC 5003-5260 for the entire appeals period. 

The Board further observes that the RO's change in diagnostic code pertaining to the evaluation of the Veteran's service-connected left knee disability did not sever service connection.  Rather, it more appropriately captured the nature of his left knee disability.  See Read v Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Additionally, the RO's October 2017 changes to the diagnostic codes used to evaluate the Veteran's left knee disability permit evaluations under both DC 5003 and DC 5261.  See 38 C.F.R. § 4.7.  As such, the change was proper and non-prejudicial.  

Evaluation Under 5260

As discussed above, the July 2017 VA examination measured the Veteran's left knee flexion as limited to 120 degrees.  That limitation in his range of motion supports a 10 percent rating under DC 5003-5260; however, it is not compensable under DC 5260.  Thus, a compensable evaluation under DC 5260 is not warranted.

Evaluation Under 5261

As the Veteran's November 2017 Post-Remand Brief observes, "[i]t is clear that . . . the range of motion readings are within the 10 percent evaluation range under diagnostic code 5261[.]"  Because the Veteran did not have limited extension equal to or in excess of 15 degrees at any time during the appeal period, he is not entitled to an evaluation of 20 percent or greater under DC 5261.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding in DeLuca, the July 2017 VA examination noted that pain and fatigue were factors that limited the functional ability of the Veteran's left knee.  However, the VA examiner further noted that the pain and fatigue did not result in additional loss of range of motion in the Veteran's left knee.  Thus, any loss of function due to pain and fatigue does not warrant a higher rating under DeLuca.

Evaluation Under 5258

Through his representative, the Veteran argues that he should be evaluated pursuant to DC 5258 for semilunar cartilage dislocations with frequent episodes of locking, pain, and effusion into the joint.  The probative evidence of record does not warrant evaluating the Veteran's left knee disability under DC 5258.  In February 2013, the Veteran's treating physician characterized the March 1964 surgery as a meniscectomy, and the July 2017 VA examiner likewise observed that the March 1964 surgery was likely a meniscal removal.  Thus, the Veteran likely suffered a meniscal dislocation that was surgically resolved in 1964.  However, the medical evidence shows that the Veteran's semilunar cartilage has not been dislocated at any time during the appeals period.  The March 2013 MRI noted no dislocations and no meniscal tears, and examinations in March 2016 and the July 2017 VA examination did not identify a semilunar cartilage dislocation.  In addition, the only episode of locking noted in the record occurred while the Veteran was on active service and was resolved surgically in March 1964.  Effusion into the knee was noted on evaluation in February 2013 and on MRI examination in March 2013.  However, subsequent physical evaluations in December 2013 and March 2016 did not identify effusion into the Veteran's left knee, and the July 2017 VA examination noted no history of recurrent effusions.  Accordingly, the criteria for evaluation under DC 5258 are not met.

Evaluation Under 5259

Through his representative, the Veteran contends that he should be evaluated pursuant to DC 5259 for symptomatic removal of semilunar cartilage.  As a general matter, evaluations for knee disabilities under 5257 or 5261 do not preclude the evaluation of the same knee disability under 5259 where the symptoms evaluated are separate and distinct from the manifestation of disability that form the bases of the evaluations under diagnostic codes 5257 or 5261.  See 38 C.F.R. § 4.14; Lyles, 2017 U.S. App. Vet. Claims LEXIS 1704, at *6; Murray v. Shinseki, 24 Vet. App. 420, 423 (2011).  

Here, removal of semilunar cartilage from the Veteran's left knee was symptomatic; however, that symptomatology was not separate and distinct from the manifestation of left knee disability already evaluated pursuant to diagnostic codes 5003-5260, 5261, and 5257.  The evaluation under 5003-5260 compensates the Veteran for the painful motion on flexion, stiffness, and swelling associated with the Veteran's service-connected posttraumatic osteoarthritis.  Evaluation under 5261 compensates the Veteran for loss of range of motion on extension as well pain and fatigue that do not result in additional loss of range of motion.  The 20 percent evaluation under DC 5257 addresses the Veteran's complaints of instability, looseness, and weakness associated with posttraumatic osteoarthritis as well as his March 1964 surgery.  Thus, evaluating the Veteran's meniscal removal symptomology under 5259 would violate 38 C.F.R. § 4.14.  In addition, to the extent the Veteran's symptoms from March 1964 surgery closely approximate the criteria for moderate lateral knee instability, evaluating those symptoms under DC 5257 allows the Veteran a 20 percent evaluation whereas evaluating them under DC 5259 would permit only a 10 percent evaluation.  See 38 C.F.R. § 4.7.

Evaluation under Remaining Codes Pertinent to the Knee

The Board notes that diagnostic codes 5256, 5262, and 5263 provide criteria for rating a knee disability due to ankylosis, tibia and fibula impairment, and genu recurvatum respectively.  Those diagnostic codes are not relevant here because evidence is against findings that the Veteran has ever had those conditions.  Therefore, the Board need not address those diagnostic codes.

For all of the foregoing reasons, the Board finds that evaluations for the Veteran's posttraumatic osteoarthritis in excess of 10 percent under DC 5003-5260 and his loss of motion on extension in excess of 10 percent under DC 5261 are not warranted for any time during the appeals period.  An evaluation of 20 percent, but not more, is warranted for the Veteran's moderate left knee instability.  The rule against pyramiding precludes evaluating the Veteran's symptomatic removal of semilunar cartilage from his left knee pursuant to DC 5259, and the preponderance of the evidence weighs against evaluating the Veteran's left knee disorder pursuant to diagnostic codes 5256, 5258, 5260, 5262, and 5263.

In reaching those conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against evaluations other than, or in excess of, those described above, that doctrine is not applicable here.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Finally, the issue of a total disability rating based on individual unemployability has also not been raised by either the Veteran or the record.


ORDER

Entitlement to an evaluation in excess of 10 percent for posttraumatic osteoarthritis of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for limitation on extension of the left knee is denied.

Entitlement to an evaluation of 20 percent, but not more, for moderate recurrent subluxation or lateral instability of the left knee is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


